Neo
Case 1:18-cr-00217-KMW i 19, Pade 1of1
yh |

  

pie diliy AP FWY mee y mp |
PAGE dba AE Ly Papers i
om |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

CONSENT TO PROCEED BEFORE

A UNITED STATES MAGISTRATE

JUDGE ON A FELONY PLEA ALLOCUTION

- against -
18 CR _217 (KMW)
Alexandru Burducea
Before:

U.S.M. J. Kevin Nathaniel Fox
Defendant.

 

xX

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rule 11, Fed, R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has been previously made, from
not guilty to guilty. I understand that if my plea is accepted, my sentencing will take place before the
United States District Judge who is assigned, or who is to be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article II Judge, and hereby represent and confirm to the Magistrate Judge that
no threats or promises, or other improper inducements, have been made to cause me to consent to this
procedure, and that I do so voluntarily.

IN WITNESS WHEREOF we have executed this consent this 14"

 

 

 

 

day of vie , 2019 at New York LG ? , New York.
MU FZ >
YR (\/ oor / .
x Gy ! x i iA Z —
T petition a Attorney fo (Defendant

Accepted by: __ (Ct KMbawed be
United States Magistrate Judge
Kevin Nathaniel Fox

 
